Citation Nr: 0925056	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  99-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to January 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied service connection for 
PTSD.  

This case was previously before the Board in September 2002, 
August 2003, and February 2007, and was remanded to the RO 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

Recently, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims held that 
where a Veteran's claim for service connection for PTSD is 
based on symptoms attributable to other psychiatric 
disorders, service connection for those other disorders 
should be considered as well.  The record here shows that the 
Veteran has been diagnosed with and treated for dysthymia, 
depressive disorder, and PTSD.  Therefore, the Board finds 
that another examination and opinion is needed to determine 
the nature and etiology of all of the Veteran's current 
psychiatric conditions. 

The Board is cognizant that, at last report, the Veteran was 
incarcerated.  However, incarcerated Veterans are entitled to 
the same care and consideration given to their fellow 
Veterans.  Those who adjudicate claims of incarcerated 
Veterans must tailor their assistance to the peculiar 
circumstances of confinement.  Bolton v. Brown, 8 Vet. App. 
185; Wood v. Derwinski, 1 Vet. App. 190 (1991).

As such, on remand, the RO should determine whether the 
Veteran continues to be incarcerated.  Thereafter, the RO 
should afford him a formal VA psychiatric examination or, if 
that is not possible, arrange for an examination to be 
conducted at the correctional facility.  If the Veteran 
remains incarcerated and if it is not possible to have him 
examined at the prison facility, depending on when he is 
scheduled to be released, have a VA examiner review the 
Veteran's medical records and opine as to whether it is at 
least as likely as not that his acquired psychiatric 
conditions developed within service or within one year of his 
discharge.  

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a psychiatric 
examination to ascertain the nature and 
etiology of any current psychiatric 
disability, to include PTSD.  The 
claims folder must be reviewed by the 
examiner and the examination report 
should note that review, with special 
attention to the June 1998 and February 
2004 VA examination reports.  The 
examiner should diagnose all current 
acquired psychiatric disorders or 
explain why there are no diagnoses.  
The examiner should specifically state 
whether the Veteran meets the criteria 
found in DSM-IV for a diagnosis of PTSD 
and whether any PTSD is related to a 
verified in-service stressor.  The 
examiner should also express an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any diagnosed 
psychiatric disorders is related to 
service.  The examiner should include a 
complete rationale for each opinion 
expressed.  The examiner should attempt 
to reconcile the opinions with the 
other opinions of record.

2.	If the Veteran remains incarcerated and 
it is not possible to afford him a VA 
psychiatric examination, contact the 
correctional facility and request that 
a physician, preferably a psychiatrist, 
at the correctional facility perform 
the above requested examination.  If 
the Veteran remains incarcerated and a 
physician at the correctional facility 
is unwilling or unable to perform the 
above examination, arrange for the 
Veteran's claims folder to be reviewed 
by an appropriate VA psychiatrist.  
After that review, the psychiatrist 
should state whether the Veteran meets 
the criteria found in DSM-IV for a 
diagnosis of PTSD and whether any PTSD 
is related to a verified in-service 
stressor.  The examiner should also 
express an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that the 
Veteran's dysthymia and depressive 
disorder are related to service.  The 
examiner should include a complete 
rationale for each opinion expressed.  

3.	Then, readjudicate the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If any 
benefit on appeal remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 

